Title: To George Washington from Charles Burrall, 15 May 1793
From: Burrall, Charles
To: Washington, George



Sir
General Post Office Philadelphia May 15th 1793.

I think it my duty in the absence of the Postmaster General to inform you that Thomas Sloss Gantt who was imprisoned in Baltimor⟨e⟩ on a charge of robbing the Mail, has lately made his escape under such circumstances as to excite a suspicion, that the means of securing him hav⟨e⟩ been voluntarily neglected. I have the honor to enclose for your perusal a copy of the correspondence between the postmaster General and the postmaster at Baltimore, of the advertisement published by the Sheriff of Baltimore, and of a letter which I have written to the Attorney of the Disstrict o⟨n⟩ the occasion: And I respectfully submit to your consideration how far the aid of a reward offered by the Government is necessary, either to express the public indignation of the offence, or to ensure the retaking of the offender. I am, with perfect respect, Sir Your most obdt and most Humble servant

Chas BurrallAsst. Postmr Genl

